DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 4, 2022.
Currently, claims 1, 3-4, and 6-25 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1, 3-4, and 6-24 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons set forth in the last Office action mailed on October 4, 2021 and for the reasons set forth below.
Applicant's arguments filed on April 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the limitations of “regions” and “portions” as recited in the claims are definite because one of ordinary skill in the art “would understand how to select an optimal size for the various regions/portions”. In so arguing, applicant points out the Gold et al. patent (U.S. Patent No. 5,270,163) that is incorporated by reference in paragraph 0020 of the instant specification as well as paragraph 0027 of the instant specification and the Sigma-Aldrich citation. In response, it is noted that the instant claims as written do not recite “SELEX”, nor are they directed to an art-recognized, conventional SELEX method. As such, the fact that one of ordinary skill in the art can refer to and understand the teachings of the ‘163 patent is irrelevant to showing that the instant claims as currently written clearly set forth the metes and bounds pertaining to each “portion” and each “region”. The fact that applicant is unable to point out a particular disclosure (e.g., paragraph number) in the instant specification that clearly defines what (e.g., length range, nucleotide sequence) is encompassed by each of the various, different portions and regions shows that the claimed language pertaining to the vague “region” and “portion” cannot be clearly ascertained in view of the definitions provided in the specification. Note that the SELEX method of the ‘163 patent and the instantly claimed method are not the same thus applicant’s reliance on the ‘163 patent cannot show that each of the regions and portions as vaguely claimed in the instant case can be clearly ascertained. 
Regarding the Sigma-Aldrich citation and paragraph 0027 of the instant specification pointed out by applicant, it is noted that neither the citation nor the paragraph defines the clear metes and bounds pertaining to each of the claimed regions/portions. Further, paragraph 0027 at best discloses “minimization of secondary structure allowed for annealing of the exemplary 82-base rigidifying oligonucleotide at low temperature (50°C)” and the “capture sequence itself, SEQ ID NO: 1”, which “was designed with Tm of ~70°C” (emphasis added). This disclosure is far from providing a clear definition for each of various regions/portions claimed in the instant claims, which do not recite an “82-base rigidifying oligonucleotide” or the capture sequence of “SEQ ID NO: 1”. Further, the Sigma-Aldrich citation “for calculating melting temperatures” cannot whatsoever support applicant’s position that one skilled in the art can determine the optimal length/sequence for each region/portion claimed in the instant case, because the instant specification itself expressly discloses the discrepancy between predicted/calculated melting temperatures and the actual melting temperatures as evidenced by paragraph 0027 pointed out by applicant, wherein paragraph 0027 expressly states that “low temperature (50°C) despite its high predicted melting temperature (Tm~75°C at 1 nM concentration).” (emphasis added).
In addition, the Sigma-Aldrich citation itself also teaches that the “exact Tm of your DNA can be determined only by empirical means.” (emphasis added). See the first page. Hence, the alleged evidence pointed out by applicant in fact shows unpredictability/variability pertaining to the claimed portions/regions thus one skilled in the art cannot ascertain the clear metes and bounds of each of the portions/regions unless particularly pointed out and distinctly claimed by the claims.
Applicant did not provide any rebuttal arguments addressing the rejections of claims 9, 11, 15-16, and 24. For instance, applicant did not address the rejections of claims 9 and 15-16 that recite “near”, which is a relative term, thereby rendering the exact position pertaining to “near the 3’ end” indefinite and unclear. 
In view of the foregoing, this rejection is maintained.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that each oligonucleotide complex comprises “a ds-DNA molecule and an RNA molecule”. As such, each of the claimed complex must have two complete molecules: a ds-DNA molecule comprising two DNA strands and an RNA molecule. However, the claims recite “a template DNA strand that encodes the RNA molecule”, thereby indicating that the RNA molecule is to be synthesized by the template DNA by a method step that synthesizes the RNA molecule. That is, the claims as recited do not have the required “RNA molecule” unless there is an active method step that yields the encoded RNA molecule by the template DNA. As written, the claims merely recite “providing a pool of oligonucleotide complexes” having two complete molecules forming a complex, although one of the molecules, RNA molecule, is not yet synthesized as there is no method step that performs synthesis of the RNA molecule. Further, claim 4 specifies that “the 5’ capture region of the first DNA strand, prior to at least partially annealing to the first region of the RNA molecule, is essentially free of intrastrand base-pairing.”  As such, claim 4 necessarily requires that a method step of “annealing” should be performed in claim 1 prior to “providing a pool of oligonucleotide complexes”, wherein claim 1 does not recite the required method step. Hence, the instant claims recite limitations that are temporally conflicting/inconsistent as the claims fail to claim essential method steps prior to providing a pool of oligonucleotide complexes that are already formed by two complete molecules. 
Claim 4 recites that “the 5’ capture region of the first DNA strand, prior to at least partially annealing to the first region of the RNA molecule, is essentially free of intrastrand base-pairing.” It is unclear whether the 5’ capture region of the first DNA strand is required to have “intrastrand base-pairing” after partially annealing to the RNA molecule by the “prior to” limitation. That is, because claim 4 specifies the absence of intrastand base-pairing only “prior to” the annealing step, the claim reads on the presence of intrastrand base-pairing after the annealing step. As such, the claim fails to particularly point out and distinctly claim the subject matter.
Claim 15 recites “the ds-DNA library” in the “method according to claim 1”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “annealing a capture strand to the primer binding site near the 3’ end of the template strand”. It is noted that claim 1 already requires that each oligonucleotide complex should have the “first portion” of the first DNA strand annealed to the template DNA strand, and furthermore, claim 1 expressly identifies that a “second portion” of the first DNA strand has the capture region, wherein the “first portion” and the “second portion” are distinct from each other. As such, claim 16 reciting that the “capture strand” corresponding to the “second portion” of the first DNA strand, should be annealed to the template DNA strand conflicts with the limitation that the “first portion” of the first DNA strand should be annealed to the template DNA strand, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As explained above in the §112(b) rejection, the subject matter claimed by the currently amended claims cannot be clearly ascertained, thereby preventing proper examination of the claims. 
In the remarks filed on April 4, 2022, applicant states that the amended claims are supported by original claims as well as “Fig. 1 and its associated description in the specification and the accompanying examples.” 
Solely for compact prosecution purpose, the subject matter claimed by the currently amended claims will be interpreted in view of Figure 1 and Examples 1-9 of the instant specification.
It is noted that the instant specification and Figure 1 fail to adequately describe the claimed method pertaining to “providing a pool of oligonucleotide complexes” as currently written, because Figure 1E clearly illustrates the presence of “an oligonucleotide annealed to the capture strand, rigidifying it while maintaining ssDNA at the 5’ end.” See paragraph 0012 of the specification. In fact, the “rigidifying” oligonucleotide is present in Figure 1H thus is included in the pool of oligonucleotide complexes. However, the instant claims do not require the “rigidifying” oligonucleotide as the element of oligonucleotide complexes. As such, the instantly claimed subject matter is not adequately described by the specification.
In addition, it is clear from Figure 1H that the oligonucleotide complex must comprise two separate and distinct dsDNA molecules, which are linked by a HEG linker. See Figure 1H reproduced below, wherein arrows are added to show two different dsDNA molecules.

    PNG
    media_image1.png
    199
    317
    media_image1.png
    Greyscale

The instant claims do not require that the “pool of oligonucleotide complexes” have two distinct dsDNA molecules. In addition, all of Figures 1A-1H consistently show the “star”, which is described as representing “isodeoxycytidine”, which is not claimed in the instant claims. 
As such, the instantly claimed subject matter is not adequately described by the specification.
The instant specification also describes that “the present invention relates to a novel method for screening and selecting RNA aptamers” (emphasis added). See paragraph 0018. Further, a post-filing reference by MacPherson et al. (Chemical Communications, first published on February 21, 2017, 53:2878-2881, applicant’s citation) that discloses Figure 1 that is same as that disclosed in the instant application explicitly discloses a high level of unpredictability and lack of relevant prior art knowledge as following at page 2879: “A considerable amount of effort went into the design of the sequences of the capture arm of the DNA display construct.” (emphasis added). Hence, it is clear that the claimed subject matter relates to an unpredictable, emerging technology. Now, note that the specificity/content of the specification inversely correlates with the state of the prior art knowledge. As such, the specific nucleotide sequences for each of the vaguely recited regions/portions claimed in the instant case as disclosed in the instant specification do not constitute a representative number of species thus cannot support the entire genus of the claims.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed…for inventions in emerging and unpredictable technologies, or for invention characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession… A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus…“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).” (emphasis added).
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus claimed in the instant case at the time of filing.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635